DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 04/08/22.  Accordingly, claims 1-20 are currently pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12, 13, 15, 17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,686,407, previously cited. 
-Regarding claim 12, claims 1-18 of U.S. Patent No. 10,686,407 teaches a symbol power tracking amplification system (“symbol power tracking (SPT) amplification system”, claim 1, col. 22, line 6) for supporting symbol power tracking modulation,  the symbol power tracking amplification system (see claim 1 of U.S. Patent No. 10,686,407) configurable of comprising:
a power amplifier “power amplifier” configured to amplify a radio frequency (RF) signal “RF signal”: and 
a symbol tracking modulator “symbol tracking modulator “ configured to generate first supply voltage (“first output voltage ”and second supply voltage “second output voltage” based on a symbol tracking signal “symbol tracking signal”.
Claims 1-18 of U.S. Patent No. 10,686,407 further teaches that symbol tracking modulator is configurable to alternately select, via a switch (“switch circuit”,  claim 1 of U.S. Patent No. 10,686,407) the first and second supply voltages for each of  a first symbol group section (comprising “first symbol period”, claim 5 of U.S. Patent No. 10,686,407)  corresponding to a symbol group unit (being the RF signal corresponding to the first symbol group section)  including at least one symbol (being a portion of the RF signal during the first symbol group section, and a second symbol group section (comprising “second  symbol period”, claim 6 of U.S. Patent No. 10,686,407) corresponding to a symbol group unit (being the RF signal corresponding to the second symbol group section)  including at least one symbol (being a portion of the RF signal during the second symbol group section) to provide a supply output voltage capable of changing a voltage level (“power level”, claim 1 of U.S. Patent No. 10,686,407)  (outputted from the power amplifier) for each symbol group section to the power amplifier, (see claims 1, 5 and 6 of U.S. Patent No. 10,686,407).
Claims 1-18 of U.S. Patent No. 10,686,407 further teaches that while the first supply voltage is being output as the supply output voltage in a first symbol group section (“first symbol period”, claim 5 of  U.S. Patent No. 10,686,407 ), the second supply voltage is prepared to be output as the supply output voltage in a second symbol group section (“second symbol period”, claim 6 of  U.S. Patent No. 10,686,407 ) which occurs after the first symbol group section, (see claims 5 and 6 of  U.S. Patent No. 10,686,407).
-Regarding claim 13, claims 1-18 of U.S. Patent No. 10,686,407 teaches that the symbol group unit inherently includes a number of symbols (being corresponding RF symbols of the RF signal included in the symbol group unit).
-Regarding claim 15, claims 1-18 of U.S. Patent No. 10,686,407 teaches that the symbol tracking modulator is configured to change a level of the second supply voltage to a level (“second reference voltage”, claim 5 of U.S. Patent No. 10,686,407)  based on the symbol tracking signal in a symbol group section in which the first supply voltage is selected as the supply output voltage (see claims 1 and 5 of U.S. Patent No. 10,686,407).
-Regarding claim 17, claims 1-18 of U.S. Patent No. 10,686,407 teaches that the symbol  tracking modulator comprises: a first voltage supply circuit “first voltage supply circuit” configured to generate the first supply voltage; a second voltage supply circuit “second voltage supply circuit”  configured to generate the second supply voltage; and a switch circuit “switch circuit” configured to selectively connect one of the first voltage supply circuit and the second voltage supply circuit to the power amplifier, (see claim 1 of U.S. Patent No. 10,686,407).
-Regarding claim 19, claims 1-18 of U.S. Patent No. 10,686,407 teaches that the switch circuit is configured to connect, via the switch circuit, the first voltage supply circuit to the power amplifier, and disconnect, via the switch circuit, the second voltage supply circuit and the power amplifier in the first symbol group section , wherein the second voltage supply circuit is configured to change the level of the second supply voltage to a  level (“second reference voltage”, claim 5 of U.S. Patent No. 10,686,407)   based on the symbol tracking signal in the first symbol group section, (see claims 1 and 5 of U.S. Patent No. 10,686,407).
Allowable Subject Matter
Claims 1-11 are allowed.
Claims 14, 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 04/08/22 have been fully considered.  As results, claims 1-11, 14, 16, 18 and 20 are indicated allowable as set forth above.  However, claims 12, 13, 15, 17 and 19, after amended with new limitations, are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632